Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
In the correspondence filed on 05/24/2022, claims 1, 3, 5-6, 9, 13, 15, 17-18, and 22-24 are currently pending for examination.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.


Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-6, 13, 15, 17-18, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mee (US20170257741A1) hereinafter Mee in view of  Kim et al. (US20160088420A1) hereinafter Kim in view of Tian et al. (US20080010301A1) hereinafter Tian, and further in view of Schleicher et al. (US20040122734A1) hereinafter Schleicher.
As per claim 1.  A method for sending a notification, (Mee, par0135 teaches as illustrated in FIG. 15B, according to the method of the present invention, the location update period value may be updated or all of the <locationpolicy> resources including location update period attribute information may be updated, generated, or deleted in S1520. In this case, a notification event to be notified of to the subscriber is generated in S1530 [A method for sending a notification]).
by a subscription servicing apparatus (Mee, par0058 teaches the subscription of resources is started by the M2M AE or the CSE and access rights thereof are granted by the hosting CSE. When the subscribed resources are changed during the activated subscription, the hosting CSE transmits a notification to an address at which a resource subscriber desires to receive the notification).
in an Internet of Things (IoT) environment (Mee, par0034 teaches embodiments of the present invention are described mainly based on communication of things. The communication of things may be called various terms such as M2M (Machine to Machine communication), MTC (Machine Type Communication), IoT (Internet of Things), Smart Device Communication (SDC), and machine oriented communication).
determining an event notification criterion that is included in a subscription resource created according to a subscription resource creation request sent by the subscriber; and (Mee, par0134-0135 teaches when the subscription information is generated, resource URI information to which a notification message is transmitted is contained in information to be notified of, that is, notification URI information. The subscriber should specify information that the subscriber desires to be notified when an event is generated, and this information is expressed in the filter criteria [determining an event notification criterion] ….a notification event to be notified of to the subscriber is generated in S1530. In this event, a receiver 1510 may notify an originator 1500 of the notification URI information specified by the subscriber and, in connection with the subscription, the subscriber may subscribe a change in a single resource or may subscribe to group resources [a subscription resource creation request sent by the subscriber]).
          Mee does not explicitly discloses method for notification, determining whether participant information satisfies the event notification criterion, and if yes, sending the notification to a notified party; including a participant, a subscriber, and a notified party, comprising:, wherein the participant is different from a subscriber, the subscription servicing apparatus, and the notified party, determining whether participant information satisfies the event notification criterion includes.
          Kim however discloses method for notification, (Kim, par0213 teaches a notification message may be sent through the method described in the example of FIG. 12).
determining whether participant information satisfies the event notification criterion, and if yes, sending the notification to a notified party; (Kim, par0223-0224 teaches meanwhile, if both the first condition information and the second condition information according to the present invention are not configured in filtering attribute 1352 of the subscription resource, although smartMeterVal attribute 1340 is successfully created, since a change of a resource does not correspond to a range of subscription resource 1350, a notification is not generated (due to an access right problem and the like). In this case, there may exist a problem in that the smart grid management server is unable to instantly know metering information created by smart meter 910. Using a combination of the first condition information and the third condition information, if an operation specified by the first condition information for a subscription target resource satisfies a condition for a success or a failure specified by third condition information, a notification may be performed. Of course, using a combination of the fourth condition information, if an originator condition specified by fourth condition information is satisfied, a notification may be performed).
including a participant, a subscriber, and a notified party, comprising:, wherein the participant is different from a subscriber, the subscription servicing apparatus, and the notified party (Kim, par0182, 0184 teaches If a status change occurs in the parent resource, the hosting device sends a notification message with reference to a notification address (e.g., notificationURI) of the subscription resource. In this case, for example, a subscription/notification (SUB) common service function (CSF) of the M2M device in which the subscription resource is created/configured may take charge of tracking/monitoring the status change of the subscription target resource (e.g., refer to FIG. 3). The M2M device [the subscription servicing apparatus] may send a notification to an address (e.g., notificationURI) configured in the subscription resource whenever a modification/change occurs in a subscription target resource (e.g., a parent resource of the subscription resource)…..in addition, as described above, a subscription resource (e.g., <subscription> resource) may be created/configured to have a parent-child relation with a subscription target resource. When a subscription resource is created/configured, if another resource (e.g., a child resource or an attribute of the subscription target resource) positioned at a same level as that of the subscription resource is deleted, since a change has occurred in the subscription target resource, a device (or SUB CSF of the device) sends a notification message to an address (e.g., notificationURI) configured in the subscription resource. However, in case that a resource is positioned at a level different from the level of the subscription resource, since the resource is not a target of the subscription resource, a change of the resource may not be identified using the subscription resource. For example, resources in a specific device may be configured to have different access rights per level. For example, a parent resource and a child resource of the parent resource may have access rights different from each other. In this case, when a subscription resource is configured, the subscription resource may operate for a corresponding level only and the subscription resource may not be applied to a different level).
determining whether participant information satisfies the event notification criterion includes: (Kim, par0223-0224 teaches meanwhile, if both the first condition information and the second condition information according to the present invention are not configured in filtering attribute 1352 of the subscription resource, although smartMeterVal attribute 1340 is successfully created, since a change of a resource does not correspond to a range of subscription resource 1350, a notification is not generated (due to an access right problem and the like). In this case, there may exist a problem in that the smart grid management server is unable to instantly know metering information created by smart meter 910. Using a combination of the first condition information and the third condition information, if an operation specified by the first condition information for a subscription target resource satisfies a condition for a success or a failure specified by third condition information, a notification may be performed. Of course, using a combination of the fourth condition information, if an originator condition specified by fourth condition information is satisfied, a notification may be performed).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of method for notification, determining whether participant information satisfies the event notification criterion, and if yes, sending the notification to a notified party; including a participant, a subscriber, and a notified party, comprising:, wherein the participant is different from a subscriber, the subscription servicing apparatus, and the notified party, determining whether participant information satisfies the event notification criterion includes, as taught by Kim in the method of  Mee, so IoT (internet of things) communication device has characteristics such as low mobility, time tolerant etc., and is able to efficiently perform subscription/notification for a specific resource in a M2M system, see Kim par0018.
          Mee and Kim do not explicitly disclose counting a number of participants having participant information different from a determination feature;  determining whether the number of participants satisfies the event notification criterion; and if the number of participants satisfies the event notification criterion, determining that the participant information satisfies the event notification criterion.
          Tian however discloses counting a number of participants having participant information different from a determination feature;  determining whether the number of participants satisfies the event notification criterion; and if the number of participants satisfies the event notification criterion, determining that the participant information satisfies the event notification criterion; (Tian, par0087 teaches determining whether the number of times [counting] that the watcher B has received information [participant information] exceeds an upper limit; if it exceeds the upper limit, blocking the notification of presence information to the subscriber, otherwise, determining in accordance with other rules. The presentity A may set a limit to the number of times that the watcher B receives information. For example, the total number of times is 1000 with 10 times for each day, then a counter may be set for the total number and the number for each day. Then, the counter for the total number is increased by one each time information is received, and the counter for each day counts from zero every day, and is increased by one each time information is received. Prior to sending a notification, it may be determined whether the current total number of times exceeds 1000 and whether the number of times for the current day exceeds 10, and if information transfer is allowed, both the total number and the number for the current day are increased by one. On the next day, the counter for each day is reset to zero; but the counter for the total number is not reset to zero).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of counting a number of participants having participant information different from a determination feature;  determining whether the number of participants satisfies the event notification criterion; and if the number of participants satisfies the event notification criterion, determining that the participant information satisfies the event notification criterion, as taught by Tian in the method of  Mee and Kim, so presence service collects and issues presence information, enabling the user to utilize various terminals to look for a chat pal, to inquiry about the status information of the chat pal or the like, see Tian par0002.
          Mee, Kim and Tian do not explicitly disclose wherein the participant information includes a participant role, and the participant information further includes a participant identifier, a participant identifier feature, or a participant role feature.
          Schleicher however discloses wherein the participant information includes a participant role, and the participant information further includes a participant identifier, a participant identifier feature, or a participant role feature (Schleicher, par0091-0092 teaches the fields specify: a participant identifier 602, participant information 604, an identification of plan(s) the participant is enrolled in or eligible for 606, a participant role 608, a subscription level 610…Participant identifier 602 may be, for example, an alphanumeric code or other unique identifier assigned to participants to uniquely identify them…..Participant role 608 may include information specifying the participant's role in a particular network marketing hierarchy).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the participant information includes a participant role, and the participant information further includes a participant identifier, a participant identifier feature, or a participant role feature, as taught by Schleicher in the method of  Mee, Kim and Tian, so network marketing utilize rewards service provider to increase revenues, recruiting, loyalty, and retention, see Schleicher par0021.

As per claim 3.  Mee, Kim, Tian and Schleicher disclose the method according to claim 1.
          Mee does not explicitly discloses further comprising: receiving the subscription resource creation request sent by the subscriber; and creating the subscription resource, the subscription resource including the event notification criterion.
          Kim however discloses further comprising: receiving the subscription resource creation request sent by the subscriber; and creating the subscription resource, the subscription resource including the event notification criterion. (Kim, par0221 teaches having received the creation request message, M2M gateway 920 may create smartMeterVal attribute 1340 using information included in the creation request message according to the aforementioned procedure. And, M2M gateway 920 is able to know an operation related to a subscription target resource with reference to the to information and is able to know that the second condition information is configured as CREATED in filtering attribute 1352 with reference to filtering attribute 1352. In the present example, since the information (e.g., op) on the operation included in the creation request message is set to C (Create) and smartMeterVal attribute 1340 is successfully created according to the creation request message, M2M gateway 920 may determine it as the operation satisfies the filtering attribute. Hence, M2M gateway 920 may send a notification message to the smart grid management server indicated by address information 1354 configured in the subscription resource. In this case, the notification message may include information (e.g., CREATE) about a subscription target operation and information (e.g., CREATED) about a resource status after the operation is performed).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising: receiving the subscription resource creation request sent by the subscriber; and creating the subscription resource, the subscription resource including the event notification criterion, as taught by Kim in the method of  Mee, so IoT (internet of things) communication device has characteristics such as low mobility, time tolerant etc., and is able to efficiently perform subscription/notification for a specific resource in a M2M system, see Kim par0018.

As per claim 5.  Mee, Kim, Tian and Schleicher disclose the method according to claim 1.
          Mee does not explicitly discloses further comprising: receiving a subscription request sent by the subscriber to determine the event notification criterion.
          Kim however discloses further comprising: receiving a subscription request sent by the subscriber to determine the event notification criterion. (Kim, par0168 teaches if device 2 920 receives a creation request, device 2 920 validates whether a subscription target resource designated in the to information is subscribable, whether an originator (e.g., 910) of the request has RETRIEVE permission for the subscription target resource, whether the originator (e.g., 910) of the request has access right for sending a notification to an entity or a device designated by the notificationURI if the notificationURI does not indicates the originator (e.g., 910) of the request, and whether a hosting device or an entity (e.g., 920) has access rights for sending a notification to an entity or a device designated by the notificationURI. If the aforementioned conditions are all satisfied, device 2 920 may create a subscription resource under a subscription target resource designated by to information).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising: receiving a subscription request sent by the subscriber to determine the event notification criterion, as taught by Kim in the method of  Mee, so IoT (internet of things) communication device has characteristics such as low mobility, time tolerant etc., and is able to efficiently perform subscription/notification for a specific resource in a M2M system, see Kim par0018.

As per claim 6.  Mee, Kim, Tian and Schleicher disclose the method according to claim 1.
          Mee does not explicitly discloses further comprising: receiving an operation request, wherein the operation request includes the participant information.
          Kim however discloses further comprising: receiving an operation request, wherein the operation request includes the participant information; (Kim, par0203 teaches if a request for a specific operation is received, a hosting device or entity checks whether the specific operation is related to a subscription target resource with reference to address information (e.g., to information) included in the request message. If the address information included in the request message corresponds to URI [) [participant information] of the subscription target resource, it is able to determine whether the specific operation corresponds to the subscription target operation with reference to the filtering attribute (e.g., filterCriteria) of the subscription resource. If the specific operation corresponds to the subscription target operation, the receiver may send a notification to an address (e.g., notificationURI) [participant information] included in the subscription resource. In this case, for example, the notification message may additionally include a subscription target operation, a resource status after the subscription target operation is performed, or a result of performing the subscription target operation).
or receiving a registration request, wherein the registration request includes the participant information. 
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising: receiving an operation request, wherein the operation request includes the participant information, as taught by Kim in the method of  Mee, so IoT (internet of things) communication device has characteristics such as low mobility, time tolerant etc., and is able to efficiently perform subscription/notification for a specific resource in a M2M system, see Kim par0018.

As per claim 13. A subscription servicing apparatus (Mee, par0058 teaches the subscription of resources is started by the M2M AE or the CSE [A subscription servicing apparatus] and access rights thereof are granted by the hosting CSE. When the subscribed resources are changed during the activated subscription, the hosting CSE transmits a notification to an address at which a resource subscriber desires to receive the notification).
for sending a notification,  (Mee, par0135 teaches as illustrated in FIG. 15B, according to the method of the present invention, the location update period value may be updated or all of the <locationpolicy> resources including location update period attribute information may be updated, generated, or deleted in S1520. In this case, a notification event to be notified of to the subscriber is generated in S1530 [A method for sending a notification]).
in an Internet of Things (IoT) environment (Mee, par0034 teaches embodiments of the present invention are described mainly based on communication of things. The communication of things may be called various terms such as M2M (Machine to Machine communication), MTC (Machine Type Communication), IoT (Internet of Things), Smart Device Communication (SDC), and machine oriented communication).
comprising: a determining unit, configured to determine an event notification criterion that is included in a subscription resource created according to a subscription resource creation request sent by the subscriber; (Mee, par0134-0135 teaches when the subscription information is generated, resource URI information to which a notification message is transmitted is contained in information to be notified of, that is, notification URI information. The subscriber should specify information that the subscriber desires to be notified when an event is generated, and this information is expressed in the filter criteria [determining an event notification criterion] ….a notification event to be notified of to the subscriber is generated in S1530. In this event, a receiver 1510 may notify an originator 1500 of the notification URI information specified by the subscriber and, in connection with the subscription, the subscriber may subscribe a change in a single resource or may subscribe to group resources [a subscription resource creation request sent by the subscriber]).
          Mee does not explicitly discloses a notifying unit, configured to determine whether participant information satisfies the event notification criterion, and if yes, send the notification to a notified party; including a participant, a subscriber, and a notified party, wherein the participant is different from a subscriber, the subscription servicing apparatus, and the notified party; wherein when determining whether the participant information satisfies the event notification criterion.
          Kim however discloses a notifying unit, configured to determine whether participant information satisfies the event notification criterion, and if yes, send the notification to a notified party; (Kim, par0223-0224 teaches meanwhile, if both the first condition information and the second condition information according to the present invention are not configured in filtering attribute 1352 of the subscription resource, although smartMeterVal attribute 1340 is successfully created, since a change of a resource does not correspond to a range of subscription resource 1350, a notification is not generated (due to an access right problem and the like). In this case, there may exist a problem in that the smart grid management server is unable to instantly know metering information created by smart meter 910. Using a combination of the first condition information and the third condition information, if an operation specified by the first condition information for a subscription target resource satisfies a condition for a success or a failure specified by third condition information, a notification may be performed. Of course, using a combination of the fourth condition information, if an originator condition specified by fourth condition information is satisfied, a notification may be performed).
including a participant, a subscriber, and a notified party, wherein the participant is different from a subscriber, the subscription servicing apparatus, and the notified party; (Kim, par0182, 0184 teaches If a status change occurs in the parent resource, the hosting device sends a notification message with reference to a notification address (e.g., notificationURI) of the subscription resource. In this case, for example, a subscription/notification (SUB) common service function (CSF) of the M2M device in which the subscription resource is created/configured may take charge of tracking/monitoring the status change of the subscription target resource (e.g., refer to FIG. 3). The M2M device [the subscription servicing apparatus] may send a notification to an address (e.g., notificationURI) configured in the subscription resource whenever a modification/change occurs in a subscription target resource (e.g., a parent resource of the subscription resource)…..in addition, as described above, a subscription resource (e.g., <subscription> resource) may be created/configured to have a parent-child relation with a subscription target resource. When a subscription resource is created/configured, if another resource (e.g., a child resource or an attribute of the subscription target resource) positioned at a same level as that of the subscription resource is deleted, since a change has occurred in the subscription target resource, a device (or SUB CSF of the device) sends a notification message to an address (e.g., notificationURI) configured in the subscription resource. However, in case that a resource is positioned at a level different from the level of the subscription resource, since the resource is not a target of the subscription resource, a change of the resource may not be identified using the subscription resource. For example, resources in a specific device may be configured to have different access rights per level. For example, a parent resource and a child resource of the parent resource may have access rights different from each other. In this case, when a subscription resource is configured, the subscription resource may operate for a corresponding level only and the subscription resource may not be applied to a different level).
wherein when determining whether the participant information satisfies the event notification criterion (Kim, par0223-0224 teaches meanwhile, if both the first condition information and the second condition information according to the present invention are not configured in filtering attribute 1352 of the subscription resource, although smartMeterVal attribute 1340 is successfully created, since a change of a resource does not correspond to a range of subscription resource 1350, a notification is not generated (due to an access right problem and the like). In this case, there may exist a problem in that the smart grid management server is unable to instantly know metering information created by smart meter 910. Using a combination of the first condition information and the third condition information, if an operation specified by the first condition information for a subscription target resource satisfies a condition for a success or a failure specified by third condition information, a notification may be performed. Of course, using a combination of the fourth condition information, if an originator condition specified by fourth condition information is satisfied, a notification may be performed).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a notifying unit, configured to determine whether participant information satisfies the event notification criterion, and if yes, send the notification to a notified party; including a participant, a subscriber, and a notified party, wherein the participant is different from a subscriber, the subscription servicing apparatus, and the notified party; wherein when determining whether the participant information satisfies the event notification criterion, as taught by Kim in the method of  Mee, so IoT (internet of things) communication device has characteristics such as low mobility, time tolerant etc., and is able to efficiently perform subscription/notification for a specific resource in a M2M system, see Kim par0018.
          Mee and Kim does not explicitly discloses count a number of participants having participant information different from a determination feature, or, count a number of participants having the participant information identical to the determination feature; determine whether the number of participants satisfies the event notification criterion; and if the number of participants satisfies the event notification criterion, determine that the participant information satisfies the event notification criterion, and send a notification to the notified party.
          Tian however discloses count a number of participants having participant information different from a determination feature, or, count a number of participants having the participant information identical to the determination feature; determine whether the number of participants satisfies the event notification criterion; and if the number of participants satisfies the event notification criterion, determine that the participant information satisfies the event notification criterion, and send a notification to the notified party (Tian, par0087 teaches determining whether the number of times [counting] that the watcher B has received information [participant information] exceeds an upper limit; if it exceeds the upper limit, blocking the notification of presence information to the subscriber, otherwise, determining in accordance with other rules. The presentity A may set a limit to the number of times that the watcher B receives information. For example, the total number of times is 1000 with 10 times for each day, then a counter may be set for the total number and the number for each day. Then, the counter for the total number is increased by one each time information is received, and the counter for each day counts from zero every day, and is increased by one each time information is received. Prior to sending a notification, it may be determined whether the current total number of times exceeds 1000 and whether the number of times for the current day exceeds 10, and if information transfer is allowed, both the total number and the number for the current day are increased by one. On the next day, the counter for each day is reset to zero; but the counter for the total number is not reset to zero).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of count a number of participants having participant information different from a determination feature, or, count a number of participants having the participant information identical to the determination feature; determine whether the number of participants satisfies the event notification criterion; and if the number of participants satisfies the event notification criterion, determine that the participant information satisfies the event notification criterion, and send a notification to the notified party, as taught by Tian in the apparatus of  Mee and Kim, so presence service collects and issues presence information, enabling the user to utilize various terminals to look for a chat pal, to inquiry about the status information of the chat pal or the like, see Tian par0002.
          Mee, Kim and Tian do not explicitly disclose wherein the participant information includes a participant role, and the participant information further includes a participant identifier, a participant identifier feature, or a participant role feature.
          Schleicher however discloses wherein the participant information includes a participant role, and the participant information further includes a participant identifier, a participant identifier feature, or a participant role feature [mapped below]. (Schleicher, par0052-0053, 0145-0146 teaches step S101: identify each participant  in current video communication, and allocate a unique participant identity and a role identifier to each participant in the current video communication….Each video communication participant is automatically identified [participant information]. For example, the video communication participant may be identified by means of fingerprint identification, retina identification, video analysis, or voice identification. Moreover, a unique participant identity such as an identification (ID) number is allocated to each video communication participant, and a role identifier is allocated to each video communication participant, where the role identifier [participant role feature / role feature] may include a moderator, a presenter, an assistant, an administrator, and a common participant [participant role]… The allocating module 71 is configured to identify each participant in current video communication, and allocate a unique participant identity and a corresponding role identifier to each participant in the current video communication….The allocating module 71 automatically identifies each video communication participant. For example, the video communication participant may be identified by means of fingerprint identification, retina identification, video analysis, or voice identification. Moreover, the allocating module 71 allocates the unique participant identity such as an ID number to each video communication participant, and allocates the role identifier to each video communication participant, where the role identifier may include a moderator, a presenter, an assistant, an administrator, and a common participant. Generally, one video communication participant has only one role identifier, and certainly, may also have two or more role identifiers at the same time).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the participant information includes a participant role, and the participant information further includes a participant identifier, a participant identifier feature, or a participant role feature, as taught by Schleicher in the apparatus of  Mee, Kim and Tian, so video communication enable geographically dispersed users to be connected together, work communication and tele-education can perform more effective communication, see Schleicher par0005.

As per claim 15.  Mee, Kim, Tian and Schleicher disclose the apparatus according to claim 13.
          Mee does not explicitly discloses further comprising: a first receiving unit, configured to receive the subscription resource creation request sent by the subscriber, and a subscription resource creating unit, configured to create the subscription resource, wherein the subscription resource includes the event notification criterion.
          Kim however discloses further comprising: a first receiving unit, configured to receive the subscription resource creation request sent by the subscriber, and a subscription resource creating unit, configured to create the subscription resource, wherein the subscription resource includes the event notification criterion. (Kim, par0221 teaches having received the creation request message, M2M gateway 920 may create smartMeterVal attribute 1340 using information included in the creation request message according to the aforementioned procedure. And, M2M gateway 920 is able to know an operation related to a subscription target resource with reference to the to information and is able to know that the second condition information is configured as CREATED in filtering attribute 1352 with reference to filtering attribute 1352. In the present example, since the information (e.g., op) on the operation included in the creation request message is set to C (Create) and smartMeterVal attribute 1340 is successfully created according to the creation request message, M2M gateway 920 may determine it as the operation satisfies the filtering attribute. Hence, M2M gateway 920 may send a notification message to the smart grid management server indicated by address information 1354 configured in the subscription resource. In this case, the notification message may include information (e.g., CREATE) about a subscription target operation and information (e.g., CREATED) about a resource status after the operation is performed).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of further comprising: a first receiving unit, configured to receive the subscription resource creation request sent by the subscriber, and a subscription resource creating unit, configured to create the subscription resource, wherein the subscription resource includes the event notification criterion, as taught by Kim in the method of  Mee, so IoT (internet of things) communication device has characteristics such as low mobility, time tolerant etc., and is able to efficiently perform subscription/notification for a specific resource in a M2M system, see Kim par0018.

As per claim 17.  Mee, Kim, Tian and Schleicher disclose the apparatus according to claim 13.
          Mee does not explicitly discloses comprising: a second receiving unit, configured to receive a subscription request sent by the subscriber to determine the event notification criterion.
          Kim however discloses further comprising: a second receiving unit, configured to receive a subscription request sent by the subscriber to determine the event notification criterion. (Kim, par0168 teaches if device 2 920 receives a creation request, device 2 920 validates whether a subscription target resource designated in the to information is subscribable, whether an originator (e.g., 910) of the request has RETRIEVE permission for the subscription target resource, whether the originator (e.g., 910) of the request has access right for sending a notification to an entity or a device designated by the notificationURI if the notificationURI does not indicates the originator (e.g., 910) of the request, and whether a hosting device or an entity (e.g., 920) has access rights for sending a notification to an entity or a device designated by the notificationURI. If the aforementioned conditions are all satisfied, device 2 920 may create a subscription resource under a subscription target resource designated by to information).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of comprising: a second receiving unit, configured to receive a subscription request sent by the subscriber to determine the event notification criterion, as taught by Kim in the method of  Mee, so IoT (internet of things) communication device has characteristics such as low mobility, time tolerant etc., and is able to efficiently perform subscription/notification for a specific resource in a M2M system, see Kim par0018.

As per claim 18.  Mee, Kim, Tian and Schleicher disclose the apparatus according to claim 13.
          Mee does not explicitly discloses wherein the first receiving unit is further configured to receive an operation request, wherein the operation request including the participant information; or the first receiving unit is further configured to receive a registration request, wherein the registration request includes the participant information.
          Kim however discloses wherein the first receiving unit is further configured to receive an operation request, wherein the operation request including the participant information; or the first receiving unit is further configured to receive a registration request, wherein the registration request includes the participant information (Kim, par0203 teaches if a request for a specific operation is received, a hosting device or entity checks whether the specific operation is related to a subscription target resource with reference to address information (e.g., to information) included in the request message. If the address information included in the request message corresponds to URI [) [participant information] of the subscription target resource, it is able to determine whether the specific operation corresponds to the subscription target operation with reference to the filtering attribute (e.g., filterCriteria) of the subscription resource. If the specific operation corresponds to the subscription target operation, the receiver may send a notification to an address (e.g., notificationURI) [participant information] included in the subscription resource. In this case, for example, the notification message may additionally include a subscription target operation, a resource status after the subscription target operation is performed, or a result of performing the subscription target operation).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first receiving unit is further configured to receive an operation request, wherein the operation request including the participant information; or the first receiving unit is further configured to receive a registration request, wherein the registration request includes the participant information, as taught by Kim in the method of  Mee, so IoT (internet of things) communication device has characteristics such as low mobility, time tolerant etc., and is able to efficiently perform subscription/notification for a specific resource in a M2M system, see Kim par0018.

As per claim 22.  Mee, Kim, Tian and Schleicher disclose the apparatus according to claim 13.
          Mee does not explicitly discloses a subscribing apparatus, configured to send a subscription creation request to the subscription servicing apparatus; a participant apparatus, configured to send an operation request to the subscription servicing apparatus; and a notified-party apparatus, configured to receive a notification from the subscription servicing apparatus.
          Kim however discloses a subscribing apparatus, configured to send a subscription creation request to the subscription servicing apparatus; a participant apparatus, configured to send an operation request to the subscription servicing apparatus; and a notified-party apparatus, configured to receive a notification from the subscription servicing apparatus (Kim, par0223-0224 teaches meanwhile, if both the first condition information and the second condition information according to the present invention are not configured in filtering attribute 1352 of the subscription resource, although smartMeterVal attribute 1340 is successfully created, since a change of a resource does not correspond to a range of subscription resource 1350, a notification is not generated (due to an access right problem and the like). In this case, there may exist a problem in that the smart grid management server is unable to instantly know metering information created by smart meter 910. Using a combination of the first condition information and the third condition information, if an operation specified by the first condition information for a subscription target resource satisfies a condition for a success or a failure specified by third condition information, a notification may be performed. Of course, using a combination of the fourth condition information, if an originator condition specified by fourth condition information is satisfied, a notification may be performed).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a subscribing apparatus, configured to send a subscription creation request to the subscription servicing apparatus; a participant apparatus, configured to send an operation request to the subscription servicing apparatus; and a notified-party apparatus, configured to receive a notification from the subscription servicing apparatus, as taught by Kim in the method of  Mee, so IoT (internet of things) communication device has characteristics such as low mobility, time tolerant etc., and is able to efficiently perform subscription/notification for a specific resource in a M2M system, see Kim par0018.

As per claim 23.  A method for sending a notification, (Mee, par0135 teaches as illustrated in FIG. 15B, according to the method of the present invention, the location update period value may be updated or all of the <locationpolicy> resources including location update period attribute information may be updated, generated, or deleted in S1520. In this case, a notification event to be notified of to the subscriber is generated in S1530 [A method for sending a notification]).
by a subscription servicing apparatus (Mee, par0058 teaches the subscription of resources is started by the M2M AE or the CSE and access rights thereof are granted by the hosting CSE. When the subscribed resources are changed during the activated subscription, the hosting CSE transmits a notification to an address at which a resource subscriber desires to receive the notification).
in an Internet of Things (IoT) environment (Mee, par0034 teaches embodiments of the present invention are described mainly based on communication of things. The communication of things may be called various terms such as M2M (Machine to Machine communication), MTC (Machine Type Communication), IoT (Internet of Things), Smart Device Communication (SDC), and machine oriented communication).
comprising: determining an event notification criterion that is included in a subscription resource created according to a subscription resource creation request sent by the subscriber; and (Mee, par0134-0135 teaches when the subscription information is generated, resource URI information to which a notification message is transmitted is contained in information to be notified of, that is, notification URI information. The subscriber should specify information that the subscriber desires to be notified when an event is generated, and this information is expressed in the filter criteria [determining an event notification criterion] ….a notification event to be notified of to the subscriber is generated in S1530. In this event, a receiver 1510 may notify an originator 1500 of the notification URI information specified by the subscriber and, in connection with the subscription, the subscriber may subscribe a change in a single resource or may subscribe to group resources [a subscription resource creation request sent by the subscriber]).
          Mee does not explicitly discloses determining whether participant information satisfies the event notification criterion, and if yes, sending the notification to a notified party; including a participant, a subscriber, and a notified party, wherein the participant is different from a subscriber, the subscription servicing apparatus, and the notified party; determining whether participant information satisfies the event notification criterion includes.
          Kim however discloses determining whether participant information satisfies the event notification criterion, and if yes, sending the notification to a notified party; (Kim, par0223-0224 teaches meanwhile, if both the first condition information and the second condition information according to the present invention are not configured in filtering attribute 1352 of the subscription resource, although smartMeterVal attribute 1340 is successfully created, since a change of a resource does not correspond to a range of subscription resource 1350, a notification is not generated (due to an access right problem and the like). In this case, there may exist a problem in that the smart grid management server is unable to instantly know metering information created by smart meter 910. Using a combination of the first condition information and the third condition information, if an operation specified by the first condition information for a subscription target resource satisfies a condition for a success or a failure specified by third condition information, a notification may be performed. Of course, using a combination of the fourth condition information, if an originator condition specified by fourth condition information is satisfied, a notification may be performed).
including a participant, a subscriber, and a notified party, wherein the participant is different from a subscriber, the subscription servicing apparatus, and the notified party; (Kim, par0182, 0184 teaches if a status change occurs in the parent resource, the hosting device sends a notification message with reference to a notification address (e.g., notificationURI) of the subscription resource. In this case, for example, a subscription/notification (SUB) common service function (CSF) of the M2M device in which the subscription resource is created/configured may take charge of tracking/monitoring the status change of the subscription target resource (e.g., refer to FIG. 3). The M2M device [the subscription servicing apparatus] may send a notification to an address (e.g., notificationURI) configured in the subscription resource whenever a modification/change occurs in a subscription target resource (e.g., a parent resource of the subscription resource)…..in addition, as described above, a subscription resource (e.g., <subscription> resource) may be created/configured to have a parent-child relation with a subscription target resource. When a subscription resource is created/configured, if another resource (e.g., a child resource or an attribute of the subscription target resource) positioned at a same level as that of the subscription resource is deleted, since a change has occurred in the subscription target resource, a device (or SUB CSF of the device) sends a notification message to an address (e.g., notificationURI) configured in the subscription resource. However, in case that a resource is positioned at a level different from the level of the subscription resource, since the resource is not a target of the subscription resource, a change of the resource may not be identified using the subscription resource. For example, resources in a specific device may be configured to have different access rights per level. For example, a parent resource and a child resource of the parent resource may have access rights different from each other. In this case, when a subscription resource is configured, the subscription resource may operate for a corresponding level only and the subscription resource may not be applied to a different level).
determining whether participant information satisfies the event notification criterion includes: (Kim, par0223-0224 teaches meanwhile, if both the first condition information and the second condition information according to the present invention are not configured in filtering attribute 1352 of the subscription resource, although smartMeterVal attribute 1340 is successfully created, since a change of a resource does not correspond to a range of subscription resource 1350, a notification is not generated (due to an access right problem and the like). In this case, there may exist a problem in that the smart grid management server is unable to instantly know metering information created by smart meter 910. Using a combination of the first condition information and the third condition information, if an operation specified by the first condition information for a subscription target resource satisfies a condition for a success or a failure specified by third condition information, a notification may be performed. Of course, using a combination of the fourth condition information, if an originator condition specified by fourth condition information is satisfied, a notification may be performed).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of determining whether participant information satisfies the event notification criterion, and if yes, sending the notification to a notified party; including a participant, a subscriber, and a notified party, wherein the participant is different from a subscriber, the subscription servicing apparatus, and the notified party; determining whether participant information satisfies the event notification criterion includes, as taught by Kim in the method of  Mee, so IoT (internet of things) communication device has characteristics such as low mobility, time tolerant etc., and is able to efficiently perform subscription/notification for a specific resource in a M2M system, see Kim par0018.

          Mee, Kim does not explicitly discloses counting a number of participants having participant information identical to a determination feature; determining whether the number of participants satisfies the event notification criterion; and if the number of participants satisfies the event notification criterion, determining that the participant information satisfies the event notification criterion.
          Tian however discloses counting a number of participants having participant information identical to a determination feature; determining whether the number of participants satisfies the event notification criterion; and if the number of participants satisfies the event notification criterion, determining that the participant information satisfies the event notification criterion (Tian, par0087 teaches determining whether the number of times [counting] that the watcher B has received information [participant information] exceeds an upper limit; if it exceeds the upper limit, blocking the notification of presence information to the subscriber, otherwise, determining in accordance with other rules. The presentity A may set a limit to the number of times that the watcher B receives information. For example, the total number of times is 1000 with 10 times for each day, then a counter may be set for the total number and the number for each day. Then, the counter for the total number is increased by one each time information is received, and the counter for each day counts from zero every day, and is increased by one each time information is received. Prior to sending a notification, it may be determined whether the current total number of times exceeds 1000 and whether the number of times for the current day exceeds 10, and if information transfer is allowed, both the total number and the number for the current day are increased by one. On the next day, the counter for each day is reset to zero; but the counter for the total number is not reset to zero).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of counting a number of participants having participant information identical to a determination feature; determining whether the number of participants satisfies the event notification criterion; and if the number of participants satisfies the event notification criterion, determining that the participant information satisfies the event notification criterion, as taught by Tian in the method of  Mee, Kim, so presence service collects and issues presence information, enabling the user to utilize various terminals to look for a chat pal, to inquiry about the status information of the chat pal or the like, see Tian par0002.
          Mee, Kim and Tian do not explicitly disclose wherein the participant information includes a participant role, and the participant information further includes a participant identifier, a participant identifier feature, or a participant role feature.
          Schleicher however discloses wherein the participant information includes a participant role, and the participant information further includes a participant identifier, a participant identifier feature, or a participant role feature (Schleicher, par0052-0053, 0145-0146 teaches step S101: identify each participant  in current video communication, and allocate a unique participant identity and a role identifier to each participant in the current video communication….Each video communication participant is automatically identified [participant information]. For example, the video communication participant may be identified by means of fingerprint identification, retina identification, video analysis, or voice identification. Moreover, a unique participant identity such as an identification (ID) number is allocated to each video communication participant, and a role identifier is allocated to each video communication participant, where the role identifier [participant role feature / role feature] may include a moderator, a presenter, an assistant, an administrator, and a common participant [participant role]… The allocating module 71 is configured to identify each participant in current video communication, and allocate a unique participant identity and a corresponding role identifier to each participant in the current video communication….The allocating module 71 automatically identifies each video communication participant. For example, the video communication participant may be identified by means of fingerprint identification, retina identification, video analysis, or voice identification. Moreover, the allocating module 71 allocates the unique participant identity such as an ID number to each video communication participant, and allocates the role identifier to each video communication participant, where the role identifier may include a moderator, a presenter, an assistant, an administrator, and a common participant. Generally, one video communication participant has only one role identifier, and certainly, may also have two or more role identifiers at the same time).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the participant information includes a participant role, and the participant information further includes a participant identifier, a participant identifier feature, or a participant role feature, as taught by Schleicher in the method of  Mee, Kim and Tian, so video communication enable geographically dispersed users to be connected together, work communication and tele-education can perform more effective communication, see Schleicher par0005.
 
Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mee in view of Kim further in view of Tian, further in view of Schleicher, and further in view of Wu et al. (US20120127262A1) hereinafter Wu.
As per claim 9.  Mee, Kim, Tian and Schleicher disclose the method according to claim 1.
          Mee, Kim, Tian and Schleicher do not explicitly disclose wherein determining whether the number of participants satisfies the event notification criterion includes: determining whether the number of participants is greater than or equal to a first threshold, and if yes, determining that the number of participants satisfies the event notification criterion;  (Examiner will not map the following "or" limitations since the above limitation is mapped below.)
or, determining whether the number of participants is less than or equal to a second threshold, and if yes, determining that the number of participants satisfies the event notification criterion; or, determining whether the number of participants is greater than or equal to the first threshold and less than or equal to the second threshold, and if yes, determining that the number of participants satisfies the event notification criterion.
          Wu however discloses wherein determining whether the number of participants satisfies the event notification criterion includes: determining whether the number of participants is greater than or equal to a first threshold, and if yes, determining that the number of participants satisfies the event notification criterion;  (Wu, par0029 and par0048. Par0029 teaches if the number of participants in the video conference (determined at 340) is greater than the predetermined number of participants, then at 380, the audio/video conference bridge 200 selects a display layout from the predetermined display layouts stored at 310 based on the predetermined number. Par0048 teaches When the number of participants is greater than the threshold, a second display layout is selected in which video display positions are fixed for video streams for a subset of the participants and video streams of multiple remaining participants that are not in the subset of participants are selectively switched between for display in at least one display position).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein determining whether the number of participants satisfies the event notification criterion includes: determining whether the number of participants is greater than or equal to a first threshold, and if yes, determining that the number of participants satisfies the event notification criterion, as taught by Wu in the method of  Mee, Kim, Tian and Schleicher, so continuous presence enabled multi-point control units can transmit a composite video stream including two or more individual video streams showing respective conference participants to one or more video conferencing endpoints, see Wu par0002.

As per claim 24.  Mee, Kim, Tian and Schleicher disclose the method according to claim 23.
          Mee, Kim, Tian and Schleicher do not explicitly disclose wherein determining whether the number of participants satisfies the event notification criterion includes: determining whether the number of participants is greater than or equal to a first threshold, and if yes, determining that the number of participants satisfies the event notification criterion;   (Examiner will not map the following "or" limitations since the above limitation is mapped below.)
or, determining whether the number of participants is less than or equal to a second threshold, and if yes, determining that the number of participants satisfies the event notification criterion; or, determining whether the number of participants is greater than or equal to the first threshold and less than or equal to the second threshold, and if yes, determining that the number of participants satisfies the event notification criterion.
          Wu however discloses wherein determining whether the number of participants satisfies the event notification criterion includes: determining whether the number of participants is greater than or equal to a first threshold, and if yes, determining that the number of participants satisfies the event notification criterion;   (Wu, par0029 and par0048. Par0029 teaches if the number of participants in the video conference (determined at 340) is greater than the predetermined number of participants, then at 380, the audio/video conference bridge 200 selects a display layout from the predetermined display layouts stored at 310 based on the predetermined number. Par0048 teaches When the number of participants is greater than the threshold, a second display layout is selected in which video display positions are fixed for video streams for a subset of the participants and video streams of multiple remaining participants that are not in the subset of participants are selectively switched between for display in at least one display position).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein determining whether the number of participants satisfies the event notification criterion includes: determining whether the number of participants is greater than or equal to a first threshold, and if yes, determining that the number of participants satisfies the event notification criterion, as taught by Wu in the method of  Mee, Kim, Tian and Schleicher, so continuous presence enabled multi-point control units can transmit a composite video stream including two or more individual video streams showing respective conference participants to one or more video conferencing endpoints, see Wu par0002.

Conclusion
The prior art made of record and not relied upon is considered pertinent are -
• Jeong et al. (US20170238279A1) – Related art in the area of processing a notification message in a wireless communication system and an apparatus therefor.
• Xiao (US20160219125A1) – Related art in the area of providing a method and an apparatus for implementing a subscription notification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442